 THE GREAT A&P TEA CO.The Great Atlantic & Pacific Tea Company, Inc.andRetailClerksInternationalAssociation,LocalUnion 1636, AFL-CIO. Case 12-CA-3531June 28,1967DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSUpona charge filed by Retail Clerks Interna-tional Association,Local Union1636,AFL-CIO,on May 19, 1966,the General Counsel of the Na-tionalLabor Relations Board,by theRegionalDirector for Region 12, issued a complaint andnotice of hearing,dated June 29,1966,against TheGreat Atlantic&PacificTea Company, Inc.,herein called Respondent,alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSections 8(a)(1) and(3), and 2(6) and(7) of the Na-tional Labor Relations Act, as amended.Copies ofthe charge and complaint were duly served uponRespondent.With respect to the unfair labor practices, theamended complaint alleges in substance thatRespondent discriminated against certain em-ployees at its Orlando and Winter Park,Florida,stores,by announcing and thereafter withholdingbenefits from said employees, and otherwise alsointerferedwith,restrained,and coerced said em-ployees by threatening to have employee Cairnsdischarged because he failed to cooperate and giveinformation to Respondent's attorney concerningthe Union and its activities.On July8, 1966,the Respondentduly filed itsanswer,admitting certain allegations of the com-plaint but denying the commission of any unfairlabor practices.On August 19, 1966,all parties to this case en-tered into a stipulation requesting that this case betransferred and submitted directly to the Board forfindings of fact,conclusions of law,and a Decisionand Order.The parties waived hearing before aTrial Examiner and the issuanceof a Trial Ex-aminer's Decision.On August 24, 1966,the Board entered an orderapproving the stipulation and transferring the caseto the Board. Thereafter, the Respondent and theGeneral Counsel filed briefs with the Board.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, asamended, the Na-tionalLaborRelations Board has delegated itspowers in connection with this case to athree-member panel.Uponthe basis of the parties'stipulation, andupon the entire record in this case,the Board makesthe following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANY27The Respondent is engaged in the business ofoperating a multistate retail food store chain, in-cluding stores in Florida.During the past 12months, Respondent had a gross volume of busi-ness in excess of $1 million and received in Floridagoods and supplies valued in excess of $100,000directly from points outside the State. The com-plaint alleges, the Respondent has admitted, and wefind that Respondent is engaged in commercewithin the meaning of Section 2(6) and (7) of theAct, and that it will effectuate the policies of theAct to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDRetailClerks International Association, LocalUnion,1636,AFL-CIO,isa labor organizationwithin the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Allegations of the ComplaintThe complaint alleges that since on or aboutApril 25, 1966, the Respondent announced an addi-tionalpaidholidaybut then discriminatorilywithheld it from its grocery and produce employeesat the Orlando and Winter Park, Florida, stores,because of employees' membership in or activitieson behalf of the Union, although granting suchbenefit to all employees in the Jacksonville unit;and that such conduct is violative of Section 8(a)(1)and (3) of the Act. The complaint further allegesthat in or about the middle of March 1966, LeonardRichardson, Respondent's assistant store manager,told employee William Cairns that Respondent's at-torney,Bartholf,threatened to have Cairnsdischarged because Cairns failed to cooperate andgive information concerning the Union and its ac-tivities; and that such conduct was also violative ofSection 8(a)(1) of the Act.B. Stipulation-The parties stipulated that on April 26, 1966, theRespondent issued a letter to its employees at itsOrlando and Winter Park, Florida, stores, explain-ing that they were not being given an additional paidholiday as were other employees in the Jacksonvilleunit, and that this benefit was withheld because anelection was pending. The parties further stipulatedthat during the middle of March, Respondent's su-pervisor, Leonard Richardson, told an employee,William J. Cairns, that Respondent's attorney,David Bartholf, threatened to have employeeCairns discharged because he failed to cooperate166 NLRB No. 36 28DECISIONSOF NATIONALLABOR RELATIONS BOARDand give information to Mr. Bartholf concerning theUnion and its activities, during an investigation byMr. Bartholf of charges which had been filedagainst the Respondent. It was further stipulatedthat on or about April 7 and August 8, 1966, theRespondent sent letters to employee Cairns, whichwere received by him, disclaiming any allegedthreatss to discharge him.C. Backgroundof theDisputeThe stipulation of facts reveals that two electionshave been conducted among all of Respondent'sgrocery and produce employees in eight Orlandoand Winter Park,Florida, stores.The Union herewas the Petitioner in both instances.The first elec-tion,conducted on September 29, 1965,and lost bythe Petitioner, was objected to on the ground thatthe Employer had interferedwiththe election "bygiving unilateral raises and promises of additionalraiseswithin 6 months after the direction for theelection had been issued."The Regional Directorinvestigated the objections and issued a report onNovember 1, 1965,in which he concluded that cer-tain objections relating toa payraise and the an-nouncement of future pay raises interfered with theelection,and he recommended the direction of asecond election.The Respondent excepted to thereport,and on December 28, 1965,the Board is-sued its decision adopting the report and directinga second election.On February 10, 1966,a second election wasconducted and the Petitioner which lost the elec-tion,again filed objections alleging that, amongother things, the Respondent was continuing tograntwage increases,which interfered with theelection.Pursuant to a stipulation of the parties, thesecond election was set asideby theRegionalDirector and an order was issued directing a thirdelection.The scheduling of this third election hasbeen held in abeyance awaiting the outcome of thiscase.D. The Current Dispute(1)We are initially concerned here with theRespondent's withholding of ' an additional paidholiday from the same group of employees while athird representation election is pending.In support of its decision not to grant the addi-tional benefit to its grocery and produce employeesin the Orlando and Winter Park stores, the Re-spondent contends that it wanted to be careful toavoid engaging in any objectionable conduct priorto the third election. Since a third election waspending, the Respondent's attorneys advised theRespondent not to make any changes whatsoeverin any of the benefits enjoyed by those employees,except those in accordance with a preannouncedcompany policy. The fact that the Respondent'sdecision was undertaken as a result of legal advice,of course, does not absolve the Respondent fromthe responsibility for the course of action under-taken, if in fact it is unlawful.The Respondent states that the primary purposeof the letter of April 26 was to keep the employeesfrom having to ask questions of the managers andassistantmanagers regarding why they had notreceived the additional benefit. The Respondentstates further that it was concerned that themanagers and assistant managers, not being skilledin the field of labor relations, might say somethingin reply which could be pointed to later by theUnion as objectionable conduct. The letter an-nounced that the holiday benefit was being withheldand then specifically stated:The reason for this is because the NationalLabor Relations Board has said that an em-ployer shall not increase or decrease thebenefits its employees are receiving while anelection is pending. As a matter of fact, thereason we are having to go through anotherelection is because of the increase in the wageswhich was given to many of our Orlando andWinter Park employees before the last election.Therefore, we are unable to include you in thisadditional holiday.We are sure that you are just as tired of thisunion business and rerun of elections as we are,and we regret that we are unable to give youthis additional holiday.We are sure that werewe to grant this additional holiday to you priorto this election, the union would again filecharges as they have in the past that the Com-pany cheated in the election by buying votes.(2)The complaint alleges, and the parties stipu-lated, that supervisor Richardson told Cairns, thatRespondent's attorney, Bartholf, threatened tohaveCairnsdischarged because he failed tocooperate and give information to Bartholf concern-ing the Union and its activities, during an investiga-tion by Bartholf of charges which had been filedagainst the Respondent.On or about April 7, 1966, the Respondent senta letter to all of its employees, one of which was ad-mittedly received by employee William J. Cairns.The Respondent stated that "the purpose of thisletter ismerely to express my sincere thanks toeach of you for your very warm cooperation to him[Mr. Bartholf] in these talks, to assure you that noaction will be taken by the Company to `get even'with anyone for supporting the union, to report toyou the results of his investigation and to clear upa few things." At the time this letter was sent, theRespondent had no knowledge of any threats byAssistant Manager Leonard Richardson to WilliamJ.Cairns.Following an interview with Leonard Richardsonin which he admitted he had told William J. Cairns THE GREAT A&P TEA CO.29essentially the facts noted previously, the Respond-ent, through its personnel manager, Dreaden, senta letter to William J. Cairns, on August 8, stating,"Please be assured that as long as you do your workproperly you will have a job with the company. I ex-pressed that thought in my earlier letter to all theemployees." The earlier letter referred to is theApril 7 letter. The August 8 letter followed is-suanceof the complaint herein.E.The Contentionsof thePartiesThe General Counsel contends that the dis-semination of the letter announcing the withholdingof the additional holiday benefit and the actualwithholding constituted violations of Section 8(a)(1)and (3). The General Counsel further contends thatRespondent's alleged threat to discharge employeeCairns for failure to cooperate with its attorneywarrants a finding of a violation of Section8(a)(1),and requires the posting of a remedial notice ir-respective of Respondent's subsequent letters toCairns disclaiming such threat.The Respondent claims that, inasmuch as theBoard had previously held that the granting of wageincreases to employees in this same unit while anelection was pending interfered with and resulted inthe setting aside of a prior election, it had littlechoice but to deny the additional paid holidaybenefit to unit employees.The 'Respondent also contends that its letter ofApril 7 sent to all Orlando employees, and its letterof August 8 sent only to Cairns, cured or remediedany alleged violation.F.DiscussionPriorto April 26,1966, the Respondent grantedpreelection wage increases to influence employeesin an election.'On April 26,when Respondent sentits letter,neither the Union nor any of the em-ployees at the locations involved had raised anyquestions concerning the additionalholiday.Yet,without any apparent reason for doing so at thistime,it granted holiday benefits to unorganized em-ployees, and at the same time, withheld suchbenefits from employees about to vote on unionrepresentation.The April26 letter tells these em-ployees in effect that,but fortheUnion, they toowould have received an additional holiday.Further,the- additional gratuitous comment in the letter that"We are ...just as tired of this union business, aswe are sure you are and we regret that we areunable to give you this additional holiday," illus-trates that the letter was more than a mere informa-tional notice but was intended to exploit and bringhome to the employees that the Union was respon-sible for their being deprived of additional benefits.In all the circumstances,we conclude that theRespondent's letter,announcing its withholding ofbenefits as well as its actual withholding of suchbenefits and its exploitation of such action, was atacticalmaneuver designed to discriminate againstemployees and to interfere with the employees'freedom of choice, in violation of Section 8(a)(3)and (1) ofthe Act.2Moreover,we further find that in the contextpresented,the discriminatory treatment of em-ployees was violative of Section 8(a)(1) and (3)whether or not there is proof that Respondent wasmotivated by an unlawful purpose as it was "in-herently destructive of employee interests,"3 andno persuasive evidence of a legOitimate purpose ap-pears therefor.Respondent in essence concedes that its super-visor threatened employee Cairns with dischargebut that its subsequent letters cured any allegedviolations.However,under all the circumstances,including the fact that the August 8 letter followedissuance of the complaint,we conclude that Super-visor Richardson's statement to Cairns should befound a violation of Section 8(a)(1), and that a post-ing of a notice is warranted.4IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above, occurring in connection with theoperations of Respondent as set forth in section I,above, have a close, intimate, and substantial rela-tion to trade, traffic, and commerce among theseveral States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYHaving found that the Respondent has engagedin unfair labor practices within the meaning of Sec-tion 8(a)(1) and (3) of the Act, we shall order that itcease and desist therefrom, and that it make the em-ployees whole for the losses they have sustained asa consequence of the unlawful conduct, by grantingthe benefits that were instituted on April 26, 1966,with interest computed as inIsis Plumbing & Heat-'As a general rule, an employer, in deciding whether to grant benefitswhile a representation election is pending, should decide that question asbe would if a union were not in the picture On the other hand, if an em-ployer's course of action is prompted by the Union's presence, then theemployer violates the Act whether he confers benefits or withholds thembecause of the Union. SeeMcCormick Longmeadow Stone Co , Inc.,158NLRB 1237;Agawam Food Mart, Inc., dlb/a The Food Mart,158NLRB 1294,T. L. Lay Packing Company,152 NLRB 342;InternationalLadies' Garment Workers' Union, AFL-CIO,142 NLRB 82, 143 NLRB1168, enfd 339 F 2d 126 (C.A 2).2SeeMcCormick Longmeadow Stone Co., Inc ,158 NLRB 1237.3N.L.R.B v. Great Dane Trailers, Inc.,388 U S. 26.4 SeeKorner Kafe, Inc,156 NLRB 1157,ChevroletMotor Division,General Motors Corporation,144 NLRB 862. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDingCo.,138NLRB 716, and that it post ap-propriate notices.Cf.McCormick LongmeadowStone Co., Inc.,158 NLRB1237; I.L.G.W. U., 142NLRB 82, 83, enfd. in pertinent part 339 F.2d 126,132-133 (C.A. 2).CONCLUSIONS OF LAW1.The Great Atlantic & Pacific Tea Company,Inc., is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.RetailClerksInternationalAssociation,Local Union 1636, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.By threatening an employee with loss of em-ployment because he failed to cooperate and giveinformation to Respondent's attorney concerningthe Union and its activities during an investigation,theRespondent interfered with, restrained, andcoerced its employees in the exercise of rightsguaranteed by Section 7 of the Act, and thereby en-gaged in unfair labor practices within the meaningof Sections 8(a)(1) and 2(6) and (7) of the Act.4.By its discriminatory treatment of employeeson and after April 26, 1966, in its announcement ofand the withholding of certain benefits, the Re-spondent engaged in an unfair labor practice affect-ing commerce within the meaning of Sections8(a)(3) and (1), and 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelation Board hereby orders that the Respond-ent, The Great Atlantic & Pacific Tea Company,Inc.,Orlando, and Winter Park, Florida, its of-ficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) 'Threatening to discharge any of its em-ployees for refusing to give information concerningthe Union and its activities.(b)Advising employees thereof and withholdingbenefits from them in order to discourage member-ship in a labor organization.(c)In any like or related manner interfering with,restraining, or coercing employees in the exerciseof the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a)Make its - employees whole, in the mannerdescribed in the portion of this Decision entitled"The Remedy," for any losses suffered on and afterApril 26, 1966, by virtue of the withholding of theholiday benefits then instituted.(b)Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security pay-ment records, timecards, personnel records and re-ports, and all other records necessary to analyze theamount of backpay due under the terms hereof.(c)Post at its stores at Winter Park and Orlando,Florida, copies of the attached notice marked"Appendix."5 Copies of said notice, on forms pro-vided by the Regional Director for Region 12,after being duly signed by the Company's represen-tative, shall be posted by the Company immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby the Company to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify said Regional Director for Region 12,inwriting,within 10 days from the date of thisOrder, what steps have been taken to complyherewith.5 In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of Appeals En-forcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board, and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify our employees that:WE WILL NOT threaten our employees withloss of employment because they refused togive information concerning the Union and itsactivities.WE WILL NOT discriminate against em-ployees in order to discourage membership ina labor organization.WE WILL make the benefits we instituted onApril 26, 1966, available to all of our em-ployees as of that date.THE GREAT ATLANTIC& PACIFIC TEACOMPANY, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice,Room 706 Federal Office Building, 500Zack Street, Tampa, Florida 33602, Telephone228-7711.